DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Prosecution Status
	Applicant’s amendments filed 6/16/2022 have been received and reviewed.  The status of the claims is as follows:	
	Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8688563.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the present claims.

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10083485. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the present claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-2, 4-9, 11-16, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ball in view of Huang et al. (US 20090265268 A1, hereinafter Huang).
Regarding Claim 1
Ball discloses a method of performing virtual currency transactions, the method comprising:
receiving, by a virtual currency platform server and from a first device associated with a first user and operating within a virtual environment, virtual currency exchange data including (a) a first type of currency to be exchanged, (b) a second type of virtual currency to be obtained, and (c) an amount of the first type of currency (at least ¶¶ 13-14: offer received for points in loyalty program including price-per-point value; price may be points form a different loyalty program (i.e., barter offer)
identifying, by the virtual currency platform server, a virtual currency 10issuer server of an issuer service that issues at least one virtual currency of the second type of virtual currency (¶53: pointsholders that match offer identified on server)
transmitting, by the virtual currency platform server, a request to the 14virtual currency issuer server of the issuer service of the second type of virtual currency, the request including data identifying the first type of currency to be exchanged and the amount of the first type of currency (¶54: pointsholders presented offer for response) 
receiving, by the virtual currency platform server, from the virtual 19currency issuer server of the issuer service of the second type of virtual currency, a response to the request including a corresponding amount of the second type of virtual currency; and
transmitting, by the virtual currency platform server, a virtual currency exchange offer to the first device associated with the first user that is operating within the 25virtual environment, the virtual currency exchange offer including the corresponding amount of the second type of virtual currency (¶54: response to the offer can be positive (i.e., accepting terms at amount specified), or counteroffer)


Ball does not explicitly disclose operating a virtual currency exchange via an application programming interface of an alternative 6currency platform. However, Huang teaches that it is known to operating a virtual currency exchange service via an application programming interface of an alternative 6currency platform (see ¶57) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Ball, with the operation via an API, as taught by Huang, since such a modification would have provided an effective and efficient mechanism to support transaction matching from a virtual currency exchange request pool. (¶9 of Huang).

Regarding Claims 8, 15
Claims 8 and 15 are parallel in scope to claim 1 and rejected on similar grounds.


Regarding Claims 2, 4-7, 9, 11-14, 16, 18-20
Ball further discloses:
receiving an acceptance of the virtual currency exchange offer from the second user; in response to receiving the acceptance from the second user, verifying assets of the first user and the second user; in response to verification of the assets of the first user and second user, providing settlement of the virtual currency exchange offer (Ball ¶¶44-49, 53-54)\
wherein the issuer service of the second type of virtual currency operates within one or more of: a social network virtual environment, an online gaming virtual environment, or a virtual store. (Ball: ¶¶15-17: trading platform presents catalogues and microcatalogues to match buyers and sellers, therefore operates as a virtual store) 
selecting, by the virtual currency platform server, the second user to receive the virtual currency exchange offer, wherein the second user is selected based on at least one of the first type of currency to be exchanged or the amount of the first type of currency, and wherein the second user is not selected by the first user.  (Ball: ¶53)
wherein the first type of currency is a first virtual currency associated with a first virtual environment, and the second type of virtual currency is a second type of virtual currency associated with a second virtual environment different from the first virtual environment (Ball: ¶45: pointsholders associated with different loyalty programs)
wherein the virtual currency exchange offer includes three or more parties forming a closed trading loop through three or more different forms of virtual currency (Ball: Figure 2: Pointsholder 1, Pointsholder 2, Trading Platform 102)
wherein the virtual currency exchange offer includes three or more parties forming a closed trading loop through three or more different forms of virtual currency (Ball: Figure 2: Pointsholder 1, Pointsholder 2, Trading Platform 102)


4.	Claims 3, 10, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ball in view of Huang, as applied above, and further in view of Krieger et al. (US 20080281444 A1, hereinafter Krieger).
Ball in view of Huang does not explicitly disclose:
submitting the virtual currency exchange offer to an assessor service analyzing, via the assessor service, the virtual currency exchange offer to determine a relative value of the virtual currency exchange offer; 
comparing the relative value of the virtual currency exchange offer to a threshold value; 
transmitting the virtual currency exchange offer to the second client device in response to determining that the relative value of the virtual currency exchange offer exceeds the threshold value.  


Krieger teaches that it is known to include requesting an assessor evaluate an alternative currency exchange offer to determine relative value according to a value score threshold (see ¶¶42-43) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Ball in view of Huang, with the assessor function, as taught by Krieger, since such a modification would have assesses the value of a trade utilizing a predictive model and give the information needed before actually making the trade (¶42 of Krieger)

Response to Arguments
Applicant’s arguments with respect to the 35 USC 102 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s arguments with respect to the 35 USC 101 rejection have been fully considered, and are persuasive in light of the present amendments.  Accordingly, the rejection has been withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625